Citation Nr: 0840403	
Decision Date: 11/24/08    Archive Date: 12/03/08

DOCKET NO.  05-41 434	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania



THE ISSUES

1.  Entitlement to service connection for bronchial asthma.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD). 



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Benjamin Diliberto, Associate Counsel


INTRODUCTION

The veteran had active service from March 1979 to February 
1982. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia, that denied the benefit sought on 
appeal.  The veteran appealed that decision and the case was 
referred to the Board for appellate review.  

The issue of post-traumatic stress disorder (PTSD) is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDING OF FACT

The veteran's bronchial asthma is not shown to be causally or 
etiologically related to service.


CONCLUSION OF LAW

The veteran's bronchial asthma was not incurred in or 
aggravated during active service.  38 U.S.C.A. §§ 1110, 1154, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Before addressing the veteran's claim on appeal, the Board is 
required to ensure that the VA's "duty to notify" and 
"duty to assist" obligations have been satisfied.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2007).  The notification obligation in this case was met by 
way of letters from the RO to the veteran dated January 2005 
and August 2006.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

The RO also provided assistance to the veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances of this case.  In 
addition, the veteran and her representative have not made 
the RO or the Board aware of any additional evidence that 
needs to be obtained in order to fairly decide this appeal 
and have not argued that any errors or deficiencies in the 
accomplishment of the duty to notify or the duty to assist 
have prejudiced the veteran in the adjudication of his appeal  
Therefore, the Board finds that the RO has satisfied the duty 
to notify and the duty to assist and will proceed to the 
merits of the veteran's appeal.

The veteran contends that she is entitled to service 
connection for bronchial asthma.  The Board has considered 
the veteran's contentions, but finds that the preponderance 
of the evidence is against the claim.  Essentially, the claim 
fails because there is no competent medical evidence to show 
that bronchial asthma developed as a result of an established 
event, injury or disease during service.  

In general, service connection will be granted for a 
disability resulting from an injury or disease incurred in or 
aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.  To prove service connection for a disability, the 
record must contain: (1) Medical evidence of the existence of 
a current disability, (2) medical evidence of an in-service 
incurrence or aggravation of an injury or disease, and 
(3) medical evidence of a relationship or nexus between the 
current disability and the in-service disease or injury.  
Pond v. West, 12 Vet. App. 341 (1999); Caluza v. Brown, 7 
Vet. App. 498 (1995).  

In March 2005, upon request from the RO, the National 
Personnel Record Center (NPRC) responded that the veteran's 
SMRs could not be located.  VA has a heightened obligation to 
assist the veteran in the development of her case, and to 
explain findings and conclusions, as well as carefully 
consider the benefit of the doubt rule when records in the 
possession of the government are presumed to have been 
destroyed.  See O'Hare v. Derwinksi, 1 Vet. App. 365, 367 
(1991).  Based on the RO's efforts and the responses from the 
service departments, it is reasonably certain that the 
veteran's service medical records are no longer available and 
that further efforts to obtain those records would be futile.  
38 U.S.C.A. § 5103A(b)(3); see also Hayre v. West, 188 F.3d 
1327 (Fed. Cir. 1999).  All other known and available records 
relevant to the issues on appeal, including the veteran's 
reserve records, have been obtained and associated with the 
veteran's claims file.  

In this case, the inability to obtain the veteran's service 
medical records does not prejudice the veteran in her claim 
for service connection for bronchial asthma because the 
veteran does not contend that her bronchial asthma dates back 
to service.  During a VA examination in June 2003 the veteran 
reported that her asthma dated back only 15 years, well after 
the veteran's discharge from service in 1982.  On her 
application for compensation benefits the veteran also 
indicated that her asthma disability only began in 1990.  

Additionally, no medical evidence has been presented to show 
a causal nexus between any aspect of service and the 
veteran's claim for bronchial asthma.  A claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the VA, 38 U.S.C.A. § 5107(a), and 
the veteran was clearly advised of the need to submit medical 
evidence demonstrating not only the presence of bronchial 
asthma, but also of a nexus or relationship between that 
condition and service.  The veteran has failed to do so.  In 
fact, there is no evidence addressing a causal relationship 
between the claimed disability on appeal and the veteran's 
service.  The veteran obviously believes that her bronchial 
asthma is related to an in-service event, but she presented 
no corroborating evidence supporting that claim.  The 
veteran, as a lay person, lacks appropriate medical training 
and is therefore not competent to provide a probative opinion 
on a medical matter.  Routen v. Brown, 10 Vet. App. 183, 186 
(1997).

Based on this records, the Board finds that the medical 
evidence is against the veteran's claim for bronchial asthma.  
In the absence of a current disability related to service by 
competent medical evidence, a grant of service connection is 
clearly not supportable.  Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  

Accordingly, the Board concludes that a service connection 
for bronchial asthma is not established. 


ORDER

Service connection for bronchial asthma is denied.


REMAND

The veteran also claims entitlement to service connection for 
post-traumatic stress disorder (PTSD).  A review of the 
record reveals that the veteran completed a form providing 
"Information in Support of Claim for Service Connection for 
Post-Traumatic Stress Disorder (PTSD)."  On that form the 
veteran indicated having observed marines blown up by 
landmines and Cuban civilians shot while stationed at 
Guantanamo Bay, Cuba.  During a VA evaluation in June 2005 
the veteran also claimed to have been being sexually harassed 
by another woman during basic training and by a senior chief 
who requested sexual favors while the veteran was stationed 
at Guantanamo Bay, Cuba.

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a) (2007); a link, established by medical evidence, 
between current symptoms and an in-service stress; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  See 38 C.F.R. § 3.304(d) (2007); Cohen v. 
Brown, 10 Vet. App. 128, 139-143 (1997).  If PTSD is based on 
in-service personal assault, evidence from sources other than 
the veteran's records may corroborate the veteran's account 
of the stressor incident.  Examples of such evidence include, 
but are not limited to: records from law enforcement 
authorities, rape crisis centers, mental health counseling 
centers, hospitals or physicians; pregnancy tests or tests 
for sexually transmitted disease; and statements from family 
members, roommates, fellow service members, or clergy.  
38 C.F.R. § 3.304(f)(3) (2007).

Additionally, evidence of behavior changes following the 
claimed assault is one type of relevant evidence that may be 
found in the mentioned sources.  Examples of behavior changes 
that may constitute credible evidence of the stressor 
include, but are not limited to: a request for a transfer to 
another military duty assignment; deterioration in work 
performance; substance abuse; episodes of depression, panic 
attacks, or anxiety without an identifiable cause; or 
unexplained economic or social behavior changes.  Id.

The law is clear that VA will not deny a PTSD claim that is 
based on in-service personal assault without first advising 
the claimant that evidence from sources other than the 
veteran's service records or evidence of behavior changes may 
constitute credible supporting evidence of the stressor, and 
allowing him/her the opportunity to furnish this type of 
evidence or advise VA of potential sources of such evidence.  
As well, VA may submit any evidence that it receives to an 
appropriate medical or mental health professional for an 
opinion as to whether it indicates that a personal assault 
occurred.  38 C.F.R. § 3.304(f)(3) (2007).  In this case, 
however, the RO has not complied with the above described 
notification requirements and thus the case must be remanded 
for further development.

Since the veteran submitted her initial claim to the VA, a 
thorough and detailed search for information possibly in the 
possession of the federal government has not occurred.  The 
Board believes that such a search is warranted.  Therefore, 
the claim will be remanded so that additional information 
concerning both alleged assaults and the stressors claimed on 
the stressor statement may be obtained from the veteran and 
so that the information obtained by the veteran can be 
forwarded to the proper Department of Defense agency for 
possible verification of the veteran's stories.  

Identifying possible sources of alternative evidence will 
require that the RO ask the veteran for information 
concerning all incidents.  The PTSD stressor development 
letter used by regional offices to solicit details concerning 
the in-service stressful incident may be inappropriate for 
this type of PTSD claim.  

The record reveals that a request was made of the National 
Personnel Records Center (NPRC) in January 2005 for "pages 
from the personnel file showing unit of assignment, dates of 
assignment, participation in combat operations, wounds in 
action, awards decorations and official travel outside the 
U.S."   The response received from the NPRC states that they 
were unable to obtain the records and that further efforts to 
obtain them would be futile.  This request was sent prior to 
the June 2005 VA evaluation during which the veteran 
mentioned the alleged sexual assault stressors.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should take the procedural 
steps set forth in the M21-1, Part III, 
paragraph 5.14, with respect to PTSD 
claims based on personal assaults, to 
include but not be limited to obtaining as 
much information as possible from the 
veteran as to the details of all claimed 
in-service stressors.  To this end, the RO 
should ask the veteran to provide any 
information, including dates, locations, 
names of other person involved, etc., 
relating to any claimed service stressors.  
The veteran should be advised that this 
information is necessary to obtain 
supportive evidence of the claimed 
stressful events in service and that she 
must be as specific as possible, because 
without such details an adequate search 
for verifying information cannot be 
conducted.  The veteran should also be 
advised that she should provide buddy 
statements or other corroborating 
testimony that may support her stressors.  
The RO should afford the veteran an 
opportunity to submit and/or identify any 
alternative available sources that may 
provide credible supporting regarding her 
claimed stressors.

2.  Upon receipt of the above development 
from the veteran, the RO/AMC should send 
those answers, along with the other 
statements made by the veteran, to the 
National Personnel Records Center (NPRC), 
if appropriate and the US Joint Service 
Records Retention Center (JSRRC).  The 
RO/AMC should ask each of the units 
whether they can confirm the presence of 
the veteran, her duties, and any event she 
comments thereon.  
A request for separately filed mental 
health records should be submitted to the 
NPRC.  These records should be associated 
with the claims file.  If these records 
cannot be obtained, then evidence of 
attempts to obtain them should be 
associated with the claims file.

3.  Following the above, the RO/AMC must 
make a specific determination, based upon 
the complete record, with respect to 
whether the veteran was exposed to a 
stressor or stressors in service, and, if 
so, the nature of the specific stressor or 
stressors.  The RO/AMC must specifically 
render a finding as to whether the record 
establishes the existence of a stressor or 
stressors.  Moreover, the RO/AMC must 
specify what stressor or stressors in 
service is has determined are established 
by the record.  In reaching this 
determination, the RO/AMC should address 
any credibility questions raised by the 
record.

4.  The RO/AMC should arrange for the 
veteran to be examined by a psychiatrist, 
who has not previously examined her, to 
determine the correct diagnosis of any 
psychiatric disorder.  The RO/AMC must 
specify, for the examiner, the stressor or 
stressors that the RO/AMC has determined 
is/are established by the record.  The 
examiner must be instructed that only 
those events may be considered for the 
purpose of determining whether the 
appellant was exposed to a stressor or 
stressors in service.  If the examiner 
determines that the veteran has any 
psychiatric disorder in addition to PTSD, 
the examiner should determine the 
relationship of any such disorders among 
themselves (including etiological origin 
and secondary causation) and specify which 
symptoms are associated with each 
disorder.  If certain symptomatology 
cannot be disassociated from one disorder 
or the other, it should be so specified.  
If a diagnosis of PTSD is appropriate, the 
examiner should state whether that 
disorder was caused by the in-service 
stressors found to be established for the 
record by the RO/AMC and found to be 
sufficient to produce PTSD by the 
examiner.  If the examiner concludes that 
the veteran does not suffer from full-
blown PTSD, but instead suffers from 
another psychiatric disorder with PTSD 
traits, the examiner must proffer an 
opinion as to the likelihood that any non-
PTSD condition is related to the veteran's 
military service or any incident therein.  
In discussing this point, the examiner 
should reference the veteran's VA 
treatment records.  The report of the 
examination should include a complete 
rationale for all opinions expressed.  The 
diagnosis should be in accord with DSM IV.  
The entire claims folder and a copy of 
this REMAND must be made available to and 
reviewed by the examiner prior to the 
examination. 

4.  After completing the above action, and 
any other development as may be indicated 
by any response received as a consequence 
of the actions taken in the paragraphs 
above, the claim should be readjudicated.  
If the claim remains denied, a 
supplemental statement of the case should 
be provided to the veteran and her 
representative.  After the veteran and her 
representative have had an adequate 
opportunity to respond, the appeal should 
be returned to the Board for appellate 
review.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until she is notified by the RO.  The appellant has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


